Citation Nr: 0947142	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N.G., K.G.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for PTSD.

The Veteran appeared at a hearing before the undersigned in 
October 2009 and a transcript of the hearing is of record.  
Subsequent to the hearing, the Veteran submitted additional 
evidence to the Board and a written waiver, waiving a review 
of this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The competent evidence of record does not demonstrate a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Analysis 

The Veteran is claiming entitlement to service connection for 
PTSD but has not provided medical evidence of a current 
diagnosis of PTSD.    

Service connection may be granted to a Veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

In summary, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in service stressor occurred.  38 C.F.R. § 3.304 (f).  The 
provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM IV).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The probative evidence in this case weighs against the 
Veteran's claim of entitlement to service connection.  The 
evidence establishes that a current diagnosis of PTSD is not 
of record and that the Veteran's alleged in-service stressors 
have not been verified.  

The evidence of record does not support the conclusion that 
the Veteran engaged in combat with the enemy.  The Veteran's 
personnel records indicate, "He should be assigned to a non-
combat position" and his military occupational specialty 
(MOS) was noted as assistant medic on his DD-214.  The 
Veteran asserted several times that while he was supposed to 
help the medics, he was not permitted to do so because of his 
mental limitations.  Instead, the Veteran reported that he 
was on kitchen patrol while in service.  (See Statement of 
the Veteran dated in July 2004, October 2007 PTSD 
physiological testing and November 2007 VAMC Salt Lake 
treatment records.)  He also stated that "he was never 
deployed and never saw combat."  (See October 2007 PTSD 
physiological testing.)  Moreover, the Veteran's DD-214 does 
not reveal any awards or decorations indicative of combat and 
makes no indications that the Veteran was abroad.  No other 
evidence of record demonstrates that he engaged in combat 
with the enemy.

The Veteran has provided several different accounts of his 
time in service and the examiners have generally found the 
Veteran to be a poor historian.  In September 1985, a letter 
from Dr. R.R.H. stated that the Veteran "wanted, but never 
received overseas orders."  In March 1987, the Veteran 
reported he served two years in the Army and was then 
discharged.  In July 2008, he stated that post-discharge he 
was in the reserves and served in Vietnam working at a 
hospital in Da Nang.  He asserted that his stressors in 
service were drug and alcohol abuse, "being put down a 
lot," his inability to carry out his assigned MOS and seeing 
people get their hands cut off.  The Veteran's testimony is 
inconsistent, first stating that he was never overseas and 
then stating that he served in Vietnam.  Moreover, the 
stressors he provided are incapable of verification, as no 
dates or places were provided for these stressors.  The 
Veteran also asserted another stressor in a July 2008 
informal conference report.  "Fellow soldiers tried to rape 
the Veteran while in service."  No letters were submitted to 
corroborate this testimony.  

More important than the absence of cogent historical 
testimony provided by the Veteran, is the lack of a valid 
diagnosis of PTSD, a critical element for a service 
connection claim.

The Veteran's service treatment records are silent for any 
complaints, treatment, or diagnosis of PTSD.  The Veteran 
reported receiving mental health treatment while in service.  
However, the service treatment records do not support this 
finding.  

The Veteran underwent PTSD psychological testing in October 
2007.  The examiner did not diagnose the Veteran with PTSD 
but rather diagnosed schizophrenia, depressive disorder, 
polysubstance abuse and alcohol dependence.  (The issues of 
schizophrenia and depressive disorder have been adjudicated 
in past RO decisions.)

A letter from Dr. R.M. dated in August 2008, stated that the 
Veteran was not seen for PTSD nor was he diagnosed with that 
disorder.  The Veteran received a psychological evaluation 
from Dr. L.D.B. in August 2008.  The Veteran reported that he 
served in Vietnam as a medic and saw "horrible carnage."  
The doctor stated that there was no way for him to know 
whether this trauma occurred or not.  At the end of the 
examination, Dr. L.D.B. indicated that the Veteran "could" 
be someone who has PTSD based on his in-service trauma in 
Vietnam, but did not say with medical certainty one way or 
another.  As the Veteran never served in Vietnam, the doctor 
made hypotheses based on false information.  

December 2008 VA treatment records indicate that the Veteran 
has a "past history of PTSD and depression."  A medical 
evaluation that is merely a recitation of the Veteran's self-
reported and unsubstantiated history has no probative value.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. 
Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 
113 (1995); Reonal and LeShore, supra.  The Veteran's report 
that he was in fact diagnosed with PTSD in the past is not 
evidence of a diagnosis.  

A letter written in October 2009, states that the Veteran has 
depression but contains no diagnose of PTSD.  Pursuant to 38 
C.F.R. § 4.125(a), the Veteran has not received a diagnosis 
of PTSD.  

With respect to the photographs and photocopies of Vietnamese 
money submitted by the Veteran, none of this evidence 
provides a basis for VA to find that the Veteran served in 
combat or has a current diagnosis of PTSD. 

The Board has considered the statements of the Veteran's 
family as well as the Veteran's contentions.  Nonetheless, as 
a lay person without the appropriate medical training and 
expertise, neither the Veteran nor his family is competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of any specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

While the Veteran and his family may be able to observe 
psychiatric symptoms generally, they clearly would lack the 
specialized expertise needed to determine that such symptoms 
met the requirements for a valid PTSD diagnosis under DSM-IV.

For the above reasons, no valid diagnosis of PTSD has been 
established.  For the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for PTSD, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

A notice letter was issued in December 2007, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection and informed 
the Veteran about verification of in-service stressors.  In 
addition, a PTSD questionnaire was sent to the Veteran. 

The December 2007 letter further informed the Veteran of the 
evidence necessary to substantiate the claim, as well as the 
division of responsibilities between VA and the claimant in 
developing an appeal.  This notice letter also explained how 
VA establishes disability ratings and effective dates.

VA also has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records, service personnel 
records, VA treatment records, private treatment records and 
Social Security Administration (SSA) records have been 
obtained. 
In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the appellant with the development of evidence 
is required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


